Citation Nr: 1223031	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 2000 to September 2005.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in October 2009.  A transcript of that proceeding has been associated with the claims file.  

The appeal was previously before the Board in September 2010, at which time the issues of entitlement to an initial evaluation in excess of 10 percent for CFS, entitlement to service connection for a neck/cervical spine disorder, and entitlement to service connection for a bilateral shoulder disability, were remanded for further development of the record.  In a December 2011 rating decision, the RO granted the Veteran's claims of service connection for a neck/cervical spine disorder and a bilateral shoulder disorder.  Therefore, as such is a full grant of the benefit sought on appeal, these issues are no longer before the Board.  

Following the most recent supplemental statement of the case (SSOC) in March 2012, the Veteran submitted additional argument without a waiver of RO consideration.  See April 2012 Statement from Veteran.  Accordingly, and as this claim requires remand for other purposes, a remand for initial RO consideration is appropriate. See 38 C.F.R. § 20.1304(c).

The issue of entitlement to service connection for narcolepsy as secondary to service-connected chronic fatigue syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 Statement from Veteran, p. 3.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claim. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim. 38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c). 

The Veteran seeks a higher initial evaluation for her service-connected chronic fatigue syndrome.  She endorses near-constant "brain fog," diminished mental capacity, forgetfulness, and other related symptoms which result in periods of incapacitation and/or bed rest and interference with her employment. See April 2012 Statement from Veteran. 

The Board notes that the most recent VA evaluation of the Veteran's service-connected CFS was in February 2012.  According to the April 2012 statement from the Veteran (which was submitted subsequent to the March 2012 SSOC and without a waiver), the findings of the February 2012 examination do not reflect the true severity of her CFS.  Based on the contemporaneous medical and lay evidence outlined below, the Board agrees.  

In this regard, the February 2012 VA examination report reflected that the Veteran did not require continuous medication for control of her CFS.  However, VA treatment records show that the Veteran has been prescribed numerous medications (e.g., Trazadone and Celexa) to control her CFS symptoms throughout the course of this appeal. See, e.g., VA Treatment Notes dated in August 2007 and September 2007.   

In addition, while the VA examiner noted symptoms such as "debilitating fatigue," nonexudative pharyngitis, muscle aches/weakness, headaches, joint pains, neuropsychological symptoms, and sleep disturbance, he stated that her CFS did not result in any cognitive impairment.  

However, the record is replete with the Veteran's complaints of forgetfulness, memory loss, inability to concentrate, and mental confusion.  (The Board recognizes that the Veteran may experience some overlapping cognitive symptomatology associated with her service-connected depression and this matter is addressed in the remand directives below).  The Board finds it significant that the VA examiner not only failed to provide any type of reasoning/rationale for his conclusion that there was no cognitive impact in this case (despite the objective findings related to "debilitating fatigue," etc.), but that he also largely ignored the Veteran's well-documented cognitive complaints throughout the record.  

Finally, the VA examiner indicated that the Veteran's CFS symptoms did not result in any periods of incapacitation (i.e. when CFS requires bed rest and treatment by a physician).  See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2011).  In 2009, the Veteran testified that she had missed nearly two weeks of work due to CFS during that year alone; most recently, in April 2012, she reported that she "had to get bed rest well over 6 weeks in the past year."  In September 2010, the Veteran submitted a U.S. Department of Labor "Certification of Health Care Provider" form reflecting diagnoses of irritable bowel syndrome; narcolepsy; depression; chronic fatigue; and PTSD.  This certification report indicated that the aforementioned disabilities resulted in two to three days of incapacitating (episodes) per month.  None of these findings were addressed in either the subsequent SSOCs, or by the February 2012 VA examiner.  

When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For all of the reasons outlined above, a new VA examination is required in order to properly asses the current nature and severity of the Veteran's service-connected CFS.  

As a final matter, in her April 2012 statement, the Veteran indicated that she receives ongoing (and recent) medical treatment for CFS from her private rheumatologist and various VA health care providers.  In fact, she reported that she was treated by one of her private health care providers for CFS as recently as January 2012.  The record currently only contains VA treatment records dated through July 2008 (excluding VA examinations) and private records dated through November 2009.  As these outstanding records may be helpful in assessing the Veteran's current level of disability, they should be obtained upon remand.  

Accordingly, the case is REMANDED for the following action:

1. The RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated her for CFS since July 2008 and November 2009, respectively, which is the date of the most recent medical evidence on file.  

After securing the necessary authorization, the RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records. 

2. The RO will then schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected CFS.  The following considerations will govern the opinion:

a.  The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

b.  After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on the current symptomatology and severity of the Veteran's service-connected CFS in accordance with the criteria in 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2011).

Specifically, the examiner must identify all symptomatology attributable to the Veteran's service-connected CFS.  In particular, the examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected CFS, and that which is attributable to any other diagnosed physical or mental disability, to specifically include depression and narcolepsy.  If the examiner cannot ascribe particular symptoms to a specific diagnosis, this should be indicated.  

The examiner must indicate if the Veteran is currently taking continuous medication to treat his CFS. 

The examiner must also note the duration and frequency of any incapacitating episodes requiring bed rest and treatment by a physician.  A report should be prepared and associated with the Veteran's VA claims folder. 

Additionally, the examiner must comment on the impact of the Veteran's CFS disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided. T he examiner shall discuss the prior medical evidence in detail and reconcile any contradictory evidence. 

c.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she will so state. 

d.  If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  Thereafter, the RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

4.  Thereafter, the RO will consider all of the evidence of record and re-adjudicate the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected CFS.  If the benefit sought on appeal remains denied, the Veteran and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

